EXHIBIT RADVISION PRESS RELEASE Corporate Contact: Corporate Contact: Investor Relations: Adi Sfadia Robert Romano June Filingeri Chief Financial Officer VP Enterprise Marketing Comm-Partners LLC Tel: +1 201-689-6340 Tel: +1 512-328-4617 Tel: +1 203-972-0186 cfo@radvision.com pr@radvision.com junefil@optonline.net RADVISION SHOWCASES INTEROPERABILITY WITH MICROSOFT LYNC PLATFORM AT ENTERPRISE CONNECT RADVISION SCOPIA Video Gateway for Microsoft Lync Will be Available in March ORLANDO Enterprise Connect and TEL AVIV, February 28, 2011 – RADVISION® Ltd. (Nasdaq: RVSN), a leading technology and end-to-end solution provider for unified visual communications, today announced that it is demonstrating video conferencing and telepresence interoperability with Microsoft Lync 2010 through the new RADVISION SCOPIA Video Gateway for MicrosoftLyncat Enterprise Connect in Orlando.General availability is planned for March 2011. “The SCOPIA Video Gateway provides a flexible connectivity solution for Lync users who want to incorporate their room video conferencing systems into the Lync environment,” said Roberto Giamagli, General Manager, Video Business Unit for RADVISION.“In effect, the Gateway allows any standards-based video conferencing room or telepresence solution to be compatible with Lync, expanding users’ choice and flexibility of which video systems they can use within their Lync UC environment.” With the SCOPIA Video Gateway, Lync desktop users can now conference with standards-based video conferencing systems in HD quality video without compromising their familiar Lync experience.The SCOPIA Video Gateway offers investment protection for organizations deploying Microsoft Corp.’s UC solution as companies can easily utilize their existing deployments of telepresence and conference room video systems within the Lync environment without the need to upgrade them. The SCOPIA Video Gateway is designed with a new architecture to meet the ease of use, scalability and affordability requirements of the broad UC market.Presence reflection is displayed in the Lync contact list for any H.323 system, allowing users to make efficient communications choices directly from Lync.Enterprise security is maintained through TLS and SRTP, while also providing firewall traversal for seamless connectivity across corporate boundaries.SCOPIA Video Gateway deployments can grow from a small workgroup to an entire enterprise with unlimited scalability and dynamic resource allocation. “RADVISION’s SCOPIA Video Gateway provides a valuable solution for Lync customers who want to incorporate their existing video conferencing deployments,” said Yancey Smith, Director of Product Management, Microsoft Lync.“With the Lync and SCOPIA solutions, customers can harness the ease-of-use, flexibility and familiarity of Lync while leveraging their existing deployments of telepresence and conference room video systems.” “With RADVISION’s new SCOPIA Video Gateway, we will be able to deliver to our users more flexibility by combining Microsoft Lync at the desktop and video conferencing room systems for a fully integrated UC solution,” said Nathan Gardiner, Director of Advanced Video Collaboration Centre.“Deploying RADVISION’s Gateway means our users don’t have to compromise either their Lync or their conference room video experience.”Advanced Video Collaboration Centre is a national non-profit center dedicated to facilitating, enhancing and encouraging the use of popular video collaboration technologies in all aspects across New Zealand's Universities and Crown Research Institutes. “Many Microsoft UC customers want to integrate Lync’s desktop video with their existing video room systems and infrastructure,” said Andrew W. Davis, Senior Analyst & Partner at Wainhouse Research.“RADVISION’s SCOPIA Video Gateway allows the existing installed base of video conferencing systems to work with Lync as-is, without requiring modifications or upgrades.The gateway method can save an organization a considerable amount of time and money by easily connecting the systems and infrastructure already deployed to the new Lync environment.” To view a demonstration of the SCOPIA Video Gateway for Microsoft Lync, visit Microsoft’s booth #808 or RADVISION’s booth #311 at Enterprise Connect starting today.RADVISION will also be exhibiting additional innovative SCOPIA video conferencing solutions in the RADVISION booth.Orders for the SCOPIA Video Gateway for Microsoft Lync are being accepted immediately with expected customer deliveries in March. All product and company names herein may be trademarks of their registered owners. About RADVISION RADVISION (Nasdaq: RVSN) is the industry’s leading provider of market-proven products and technologies for unifiedVisual Communicationsover IP, 3G and IMS networks. With its complete set of standards-based video communications solutions and developer toolkits, RADVISION is driving theUnified Communicationsevolution by combining the power of video, voice, data and wireless – for high definitionVideo Conferencing Systems, innovative converged mobile services, and highly scalable video-enabled desktop platforms on IP, 3G and emerging next-generation IMS networks. To gain additional insights into our products, technology and opinions, visitblog.radvision.com.
